UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                      No. 99-4694

JAMES BRAXTON,
Defendant-Appellant.

Appeal from the United States District Court
for the Southern District of West Virginia, at Beckley.
Elizabeth V. Hallanan, Senior District Judge.
(CR-95-171)

Submitted: March 23, 2000

Decided: March 31, 2000

Before LUTTIG, WILLIAMS, and MICHAEL,
Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Hunt L. Charach, Federal Public Defender, Edward H. Weis, First
Assistant Federal Public Defender, Charleston, West Virginia, for
Appellant. Rebecca A. Betts, United States Attorney, Bryant J. Spann,
Assistant United States Attorney, for Appellee.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

James Braxton appeals the district court's imposition of a twenty-
four-month term of imprisonment upon revocation of his supervised
release. His attorney has filed a brief pursuant to Anders v. California,
386 U.S. 738 (1967), raising one issue but representing that, in his
view, there are no meritorious issues for appeal. Braxton has been
notified of his right to file a pro se supplemental brief but has not
done so. Finding that the issue raised by counsel is without merit and
discerning no other error in the record below, we affirm.

Braxton began serving a three-year term of supervised release in
December 1998. In April 1999, the probation officer filed two peti-
tions describing Braxton's violations of the conditions of supervised
release and requesting revocation. A third petition was filed in August
1999 and Braxton was arrested. At the revocation hearing, Braxton
admitted all the alleged violations: drug use, failure to participate in
random urinalysis, failure to report and to follow instructions from the
probation officer, and failure to notify the probation officer of a
change of address. He did not contest the revocation of his supervised
release, but asked for a sentence within the range of 3-9 months rec-
ommended under U.S. Sentencing Guidelines Manual § 7B1.4(a)
(1998). However, the district court concluded that only the maximum
sentence of twenty-four months permissible under 18 U.S.C.A.
§ 3583(e)(3) (West Supp. 1999), would be an adequate punishment in
view of the lenient treatment Braxton had previously received and his
failure to abide by the conditions of supervised release.

Braxton's attorney made no objection to the sentence. Conse-
quently, we review for plain error only. See United States v. Olano,
507 U.S. 725, 732-37 (1993) (relief available only if error is plain,
affects substantial rights, and seriously affects the fairness, integrity,
or public reputation of judicial proceedings).

                     2
In the Anders brief, counsel claims that the district court erred in
not sentencing Braxton within the range set out in the Chapter 7 pol-
icy statements because the Violent Crime Control & Law Enforce-
ment Act of 1994, No. 103-322, 108 Stat. 1796 (Sept. 13, 1994),
made the Chapter 7 policy statements binding on sentencing courts.
We have held, however, that the Chapter 7 policy statements are not
binding. See United States v. Davis, 53 F.3d 638, 642 (4th Cir. 1995).
Although we addressed the pre-amendment policy statements in
Davis, we noted that, after enactment of the amendments, "the district
courts are required merely to `consider' the Chapter 7 policy state-
ments," and that "Chapter 7 policy statements are now and have
always been non-binding, advisory guides to district courts in super-
vised release revocation proceedings." Davis , 53 F.3d at 639 n.1, 642.
Other circuits have since expressly held that the 1994 amendments
did not make the Chapter 7 policy statements binding. See United
States v. George, 184 F.3d 1119, 1121-22 (9th Cir. 1999); United
States v. Schwegel, 126 F.3d 551, 552 (3d Cir. 1997); United States
v. Cohen, 99 F.3d 69, 71 (2d Cir. 1996); United States v. Hofierka,
83 F.3d 357, 360 61, as modified on denial of reh'g, 92 F.3d 1108
(11th Cir. 1996); United States v. Escamilla, 70 F.3d 835, 835 (5th
Cir. 1995); United States v. West, 59 F.3d 32, 35-36 (6th Cir. 1995).
Therefore, we find that the district court did not plainly err in sentenc-
ing Braxton outside the Chapter 7 sentencing range.

Pursuant to Anders, we have reviewed the record for reversible
error and found none. We therefore affirm the conviction and sen-
tence. This court requires that counsel inform his client, in writing, of
his right to petition the Supreme Court of the United States for further
review. If the client requests that a petition be filed, then counsel may
move this court for leave to withdraw from representation. Counsel's
motion must state that a copy thereof was served on the client. We
dispense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and argu-
ment would not aid the decisional process.

AFFIRMED

                     3